DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application repeats a substantial portion of prior Application No. 12/944,719, filed November 11, 2020, and adds disclosure, within the specification and drawings, not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The amendment filed June 3, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  If the applicant believes new no matter is included in the amendment, then a statement as to a lack of new matter under 37 CFR 1.125(b) should be included in the reply to this Office actions, otherwise, the applicant is required to cancel the new matter in the reply to this Office Action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,822,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than that of U.S. Patent No. 10,822,840 as the mating portion can be comprised of various shapes, structures and elements, including, but not limited to a flange.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a mating portion" in line 8.  It is unclear if this mating portion is a second mating portion or referring to the originally claimed mating portion.
Claim 2 recites the limitation "a wall or sidewall" in line 5.  It is unclear if this wall or sidewall is a second wall or sidewall or referring to the originally claimed wall or sidewall.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 7,197,905 to Ely et al.
Ely et al. disclose an apparatus (10) adapted to be mounted to secure at least one enclosure(12, 14, 16), the apparatus comprising: first and second enclosure locking members (42) comprising a body portion (60) and a mating portion (62); and a securing member (40) having first and second ends with the securing member comprising a securing bar (44, 48) and first and second coupling members (54) with each being moveably attachable to the proximal distal ends of the securing bar, wherein the first and second coupling members are separably mateable with the mating portion of each of the respective first and second enclosure locking members (column 3, line 55-column 4, line 4), as in claim 1.
	Ely et al. disclose the at least one enclosure has a wall and sidewall (20, 22) and a cover (12) oriented generally perpendicularly to the sidewall, wherein body portion of each of the first and second enclosure locking members forms a recess (recess that receives 68), the recess being adapted to receive a fastening member (68) for fastening the enclosure locking member to the wall or sidewall (figure 3), as in claim 2, wherein the recess is further adapted to receive a barrel lock (66) comprising a generally cylindrical body with one or more retractable locking elements (88) extending therefrom, wherein the barrel lock may be received and secured in the body portion in such a way as to protect the fastener from tampering (figure 3), as in claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to enclosure locking assemblies:
U.S. Patent Number 7,681,421 to Cannon, U.S. Patent Number 6,722,541 to Aftanas et al., U.S. Patent Number 5,799,521 to Kennedy, U.S. Patent Number 5,419,165 to Perkins, U.S. Patent Number 5,267,688 to Benefield, U.S. Patent Number 5,103,659 to Benefield, Sr., U.S. Patent Number 5,007,258 to Mahaney, U.S. Patent Number 4,413,852 to Burnell et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
September 7, 2022